NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted November 5, 2009
                                 Decided November 6, 2009

                                            Before

                           FRANK H. EASTERBROOK, Chief Judge

                           MICHAEL S. KANNE, Circuit Judge

                           DIANE P. WOOD, Circuit Judge

No. 09‐1737

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Eastern District of
                                                     Wisconsin.
       v.
                                                     No. 05‐CR‐101
JUBALI D. STOKES,
     Defendant‐Appellant.                            William C. Griesbach,
                                                     Judge.

                                          O R D E R

       Jubali Stokes pleaded guilty to conspiracy to distribute crack.  See 21 U.S.C. §§ 846,
841(a)(1).  Before sentencing, the government filed an information stating that Stokes had
previously been convicted in Illinois for possessing 15 to 100 grams of cocaine, a crime
defined by state law as a felony and punishable by up to 15 years’ imprisonment.  See 720
ILL. COMP. STAT. 570/402(a)(2)(A).  The district court thus sentenced him to 20 years’
imprisonment, the mandatory minimum for an offender with a prior felony drug
conviction.  See 21 U.S.C. § 841(b)(1)(A).  Stokes appeals, but his appointed counsel now
seeks to withdraw under Anders v. California, 386 U.S. 738 (1967), because he concludes that
the appeal is frivolous.  We review only the potential issues identified in counsel’s facially
adequate brief and Stokes’s response under Circuit Rule 51(b).  See United States v. Schuh,
289 F.3d 968, 973‐74 (7th Cir. 2002).
No. 09‐1737                                                                               Page 2

       Counsel first considers whether Stokes could challenge the voluntariness of his
guilty plea or the adequacy of the plea colloquy, but Stokes has not stated in his Rule 51(b)
submission or elsewhere that he wants his guilty plea set aside, so counsel should have
omitted this discussion.  See United States v. Knox, 287 F.3d 667, 671 (7th Cir. 2002). 

        Counsel and Stokes both consider whether Stokes could challenge the imposition of
a 20‐year mandatory minimum prison sentence.  In his Rule 51(b) response, Stokes tells us
that he received probation for his state drug offense and asserts that it therefore does not
count as a “prior conviction for a felony drug offense” for purposes of § 841(b)(1)(A).  But
Stokes did not file a written objection to the information as required by 21 U.S.C. § 851(c),
and his counsel correctly conceded at sentencing that the conviction “clearly is a felony in
Illinois, and it clearly is punishable under Illinois [law] by more than one year.”  Regardless,
the argument is frivolous because a drug offense need only be punishable by imprisonment
for more than one year to qualify as a felony, 21 U.S.C. § 802(44); Burgess v. United States, 128
S. Ct. 1572, 1577 (2008), and a sentence of probation does not affect that classification, see
United States v. Graham, 315 F.3d 777, 783 (7th Cir. 2003). 

        Counsel does not contemplate an attack on the felony classification but considers
instead whether Stokes might challenge § 841(b)(1)(A) more generally on equal‐protection
grounds, as he did in the district court.  Counsel proposes arguing that the statute invites
unwarranted sentencing disparity because the same first‐offense conduct—in this case, drug
possession—might be punishable by more than a year in one state (and thus a felony) but
less than a year in another, and only the defendant convicted in the state with the harsher,
felony penalty would be subject to a mandatory minimum sentence.  But we agree with
counsel that the argument is frivolous because it is well‐established that Congress acts
rationally, and therefore does not violate equal protection, when it incorporates state law
into a federal sentencing scheme, even when there are differences among the states.  See, e.g.,
United States v. McKissick, 204 F.3d 1282, 1301‐02 (10th Cir. 2000); United States v. Lender, 985
F.2d 151, 156‐57 (4th Cir. 1993); United States v. Curtis, 965 F.2d 610, 614‐15 (8th Cir. 1992);
United States v. Houston, 547 F.2d 104, 107 (9th Cir. 1976); United States v. Schwartz, 398 F.2d
464, 467 (7th Cir. 1968).   

        Finally, Stokes argues in his Rule 51(b) response that the district court should have
considered the sentencing guidelines’ crack/powder‐cocaine disparity when fashioning his
sentence.  But the argument is misguided because the court was statutorily constrained
from sentencing Stokes below the mandatory minimum.  See Kimbrough v. United States, 128
S.Ct. 558, 574 (2007); United States v. Roberson, 474 F.3d 432, 434 (7th Cir. 2007).

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.